*483Opinión disidente del
Juez Asociado Señor Negrón García,
a la cual se une el Juez Asociado Señor Ortiz.
Infructuosamente invitamos otra vez al Tribunal a relexionar sobre la aplicación a los hechos del caso de esta sabia admonición:
El Derecho no se produce y realiza en abstracto, desligado de los estímulos que la vida y la diaria experiencia le acarrean. Son las acciones de los hombres, sus cuitas y sus esperanzas, las que ocupan las previsiones del legislador. Asesorar a aqué-llos, prescribirles normas de conducta, definir sus derechos en liza, y utilizar para ello fórmulas que puedan parecerles esoté-ricas o abstractas, resulta tan ilógico como la conducta de aquellos médicos a que se refiere Ossorio, que seguían ha-blando y recetando en latín cuando ya nadie entendía este idioma. F. Soto Nieto, Compromiso de Justicia, Madrid, Ed. Montecorvo, 1977, pág. 254.
Varios postulados básicos animan este disenso. El pri-mero, que “[l]as garantías personales frente al arresto, el registro, la incautación y el allanamiento, tienen su límite en la conducta criminal. Sólo para casos de sospecha fundada o sea cuando medie causa probable —fuera de actuaciones de delito in fraganti determinadas en la ley penal— se concede a la autoridad judicial la facultad de expedir manda-mientos de arresto y registro”. (Énfasis suplido.) 4 Diario de Sesiones de la Convención Constituyente 2567-2568 (1952). Segundo, “[p]retender que el policía sólo pueda arrestar cuando se ha cometido un delito en vez de cuando tuviera motivos fundados para, creer que se ha cometido, práctica-mente quiere decir que los policías tendrían que ser magis-trados y tendrían que celebrar un juicio para ver si ha come-tido el delito o no y, en caso afirmativo, entonces proceder al arresto. Es patente lo absurdo de esta posición. Es claro que la determinación de si se cometió un delito o no, no corres-*484ponde hacerla ni al policía ni a la persona que va a ser arres-tada, sino que corresponde hacerla, en su día y mediante el debido proceso de ley, a un tribunal de justicia. La sociedad civilizada sobrevive predicada en la norma de que los indivi-duos no se tomarán la justicia por su mano”. (Énfasis en el original.) Cepero Rivera v. Tribunal Superior, 93 D.P.R. 245, 248 (1966). Tercero, que el registro de un automóvil pro-cede bajo una tesis jurídica diferente de aquella que lo justi-fica, incidental a un arresto. Chambers v. Maroney, 399 U.S. 42, 49 (1970). Existe una diferencia entre el registro de un vehículo de motor y una estructura residencial u oficina. Pueblo v. Turner Goodman, 110 D.P.R. 734, 738 (1981). Y, cuarto, en la persecución del crimen no podemos imponerle al Estado y a la Policía del país normas no previstas en la Constitución, amén de su cuestionable valor práctico.
Expongamos cabal y fielmente los hechos cuya veracidad no está en controversia conforme el testimonio de los dos agentes de la Policía, Edwin Robles Torres y José R. Mar-cano Fantauzzi. Lo hacemos separadamente, porque una de las fallas de la opinión del Tribunal es lo limitado y escueto de la exposición de los hechos debido, quizás, a que está fun-dada en una porción fragmentada de la de uno sólo de los agentes. Dicha exposición dista de ser una apreciación integral y completa de lo atestiguado por ambos agentes. Como consecuencia, estamos ante una decisión en que metodológi-camente se produce la anomalía de que el derecho determina los hechos y no —como debe ser— a la inversa. Respetuosa-mente, pero vehementemente, rechazamos ese método de adjudicación, máxime si intenta sentar precedente y revoca todo un cuerpo doctrinario.
I — I
El 19 de abril de 1986, aproximadamente a las 11:30 P.M., los agentes Robles Torres y Marcano Fantauzzi, ambos uni-formados, patrullaban en vehículo oficial no rotulado por la *485Carr. Núm. 26 (Baldorioty de Castro). Al llegar a la intersec-ción Ave. Gobernadores, observaron al automóvil Chevrolet-Nova, tablilla 24T962, que hacía cambios indebidos de un ca-rril a otro. Aparearon su auto-patrulla a dicho vehículo y en el Km. 7.2 ordenaron al conductor que se detuviera. Éste no se detuvo de inmediato, sino que aceleró la marcha. Lo si-guieron, se situaron paralelamente y nuevamente le indica-ron al conductor que se detuviera. En fin, cinco (5) hectó-metros más adelante, en el Km. 7.9, se detuvo. En ese mo-mento los agentes observaron cuando hizo unos movi-mientos como de esconder algo debajo del asiento delantero (“ademán como de esconder algo debajo del asiento”, T.E., pág. 4).
Los agentes estacionaron su automóvil detrás del otro ve-hículo. Se bajaron. Robles Torres se acercó por el lado del conductor —izquierdo— y Marcano Fantauzzi por el otro. Robles Torres ordenó al conductor desmontarse del ve-hículo. Éste resultó ser Orlando Malavé González. En ese instante Robles Torres observó en el asiento donde estaba Malavé González antes sentado un sobre pequeño de plástico transparente que contenía un polvo blanco en su interior. Por su apariencia, contenido y según su entrenamiento y expe-riencia, el agente pensó que podía tratarse de la sustancia controlada conocida como cocaína. Procedió a ocuparlo. Ma-lavé González le indicó que era polvo de hornear (baking soda).(1) El agente Robles Torres, según su experiencia y al reconocer que esa no era la forma como se envasaba para la venta el polvo de hornear, lo arrestó y le leyó las adverten-cias. Malavé González carecía de licencia de conducir. Se le ordenó se sentara en el asiento del auto de los agentes. Mien-*486tras tanto, el agente Marcano Fantauzzi, motivado por los movimientos suspicaces de Malavé González —“de esconder algo debajo del asiento”— con una linterna inspeccionó el interior delantero del vehículo, área próxima en que mo-mentos antes éste estaba sentado. En el piso —cerca del pedal del acelerador— encontró otro sobre de plástico trans-parente, más pequeño que el anterior, que contenía una sus-tancia de características similares a las observadas en el pri-mero. Procedió a ocuparlo.
Así las cosas, se dirigieron a los cuarteles de la División de Drogas y Narcóticos del Área Policiaca de Carolina. Allí se hizo un análisis de campo de ambos sobres. El primero resultó ser polvo de hornear (baking powder). El segundo, cocaína. Estos resultados fueron confirmados posterior-mente en un análisis químico realizado en el Laboratorio de la Policía.
Previa determinación de causa probable, Malavé Gonzá-lez fue acusado en el Tribunal Superior, Sala de Carolina, de infracción al Art. 404 de la Ley de Sustancias Controladas de Puerto Rico, 24 L.P.R.A. sec. 2404 (poseer cocaína), conducir sin estar autorizado y cambiar indebidamente de carril, Secs. 3-301 y 5-304 de la Ley de Vehículos y Tránsito de Puerto Rico, 9 L.P.R.A. sees. 791 y 895, respectivamente. Subsiguientemente, el acusado solicitó la supresión de la evi-dencia al argüir que fue arrestado ilegalmente y medió un registro irrazonable. El tribunal accedió. A solicitud del Pro-curador General, mediante trámite de mostrar causa, revi-samos la corrección del dictamen.
I — I I — I
En el contexto fáctico de autos erró el foro de instancia. La intervención de los agentes de la Policía fue justificada, legítima y razonable, acorde con la atmósfera total del caso. Primero, no se cuestionan persuasivamente los hechos que dan margen a la intervención policial inicial basada en la ob-*487servación de una violación a la Ley de Vehículos y Tránsito de Puerto Rico, a saber: cruzar indebidamente de un carril a otro, subsiguientemente, hacer caso omiso a que se detu-viera, y no ser conductor válidamente autorizado. Estas cir-cunstancias, de por sí, justificaron el arresto.
En nuestra jurisdicción, al igual que en la mayoría de los estados norteamericanos —en virtud de lo preceptuado en la Sec. 5-1120(a) de la Ley de Vehículos y Tránsito de Puerto Rico, 9 L.P.R.A. sec. 1152(a)— todo conductor viene obli-gado a detenerse a requerimiento de la Policía si existe una “razonable sospecha de que el conductor no tiene licencia, o el vehículo no está registrado, o que tanto el vehículo como su ocupante están sujetos a arresto por violación de la ley . . .”. (Traducción nuestra y énfasis suplido.) Delaware v. Prouse, 440 U.S. 648, 663 (1979).
La Ley de Vehículos y Tránsito de Puerto Rico, en su See. 9-104, en lo pertinente, dispone que “[s]i el infractor entre-gare su licencia no se le arrestará”.(2) (Énfasis suplido.) 9 L.P.R.A. see. 1494. “Guiar un automóvil sin licencia de conductor constituye un delito público. En consecuencia, el arresto del acusado fué válido. Y la Policía podía registrar incidentalmente al acusado y al automóvil que éste guiaba. La evidencia ocupada como resultado de tal registro legal puede usarse para probar un delito que no está relacionado con el delito por el cual se efectuó el arresto. Pueblo v. Colón, 68 D.P.R. 893 (1948); Pueblo v. Ríos, 71 D.P.R. 969 (1950); Pueblo v. Soto, 77 D.P.R. 206 (1954); Pueblo v. Santiago, 78 D.P.R. 659 (1955). Cf. Pueblo v. Miranda, 79 D.P.R. 132 (1956). A ese respecto, véanse además: Carroll v. United States, 267 U.S. 132 (1925); Brinegar v. United States, 338 U.S. 160 (1949); United States v. Rabinowitz, 339 U.S. 56 *488(1950); Fellman, The Defendant’s Rights (1958) 138-141. Pueblo v. Vargas, 80 D.P.R. 296, 298 (1958); Pueblo v. Díaz Torres, 89 D.P.R. 720, 730 (1963).
La opinión del Tribunal reconoce que la detención inicial y arresto de Malavé González estuvieron justificados. De igual modo acepta que la actuación del agente Robles Torres también fue lícita y razonable. Al decir de la mayoría en “ese momento los agentes tenían motivos fundados para creer que s,e estaba cometiendo un acto ilegal en su presencia y, como consecuencia, [para] arrestar a Malavé González por una violación al Art. WA de la Ley de Sustancias Contro-ladas de Puerto Rico, supra. Procedía igualmente la incau-tación de la prueba . (Énfasis suplido.) Opinión del Tribunal, pág. 48. El razonamiento es correcto, pues lo que posteriormente resultó ser soda, perceptiblemente tenía todas las apariencias externas de ser una sustancia contro-lada, cocaína. Ello es lo determinante.
Sin embargo, ahí termina la lógica del dictamen. Se pasa por alto que, además del registro de su persona, el del auto-móvil fue razonable e incidentalmente válido por su coetá-nea y racional conexión con los hechos ocurridos. Cierta-mente la búsqueda posterior en el interior del vehículo por el agente Marcano Fantauzzi y el hallazgo de la cocaína, basada en que antes de su detención Malavé González hizo unos mo-vimientos “sospechosos de esconder algo debajo del asien-to”, estuvo también autorizada como parte de una investi-gación coetánea en proceso para determinar si había armas u otras sustancias ilegales. La opinión del Tribunal inexpli-cablemente no menciona ni le atribuye importancia a este hecho esencial y no contradicho. Fracciona súbitamente la cadena de hechos y los motivos fundados de los agentes. Cuando el registro es incidental a un arresto los agentes del orden público pueden verificarlo sin necesidad de obtener *489previamente una orden de allanamiento. Véase United States v. Rabinowitz, supra. Ya en Agnello v. United States, 269 U.S. 20, 36 (1925), el Tribunal Supremo federal había expre-sado que: ‘“No hay duda sobre el derecho, sin orden de alla-namiento, a registrar contemporáneamente a cualquier persona arrestada legalmente mientras comete un delito, así como el lugar en que se encuentra, con el propósito de descu-brir y ocupar objetos relacionados con el delito, como los frutos del mismo, o los instrumentos usados como medios para su comisión, así como armas u otras cosas que puedan utilizarse para escapar a la custodia.’” (Énfasis en el original.) Pueblo v. Sosa Díaz, 90 D.P.R. 622, 626-627 (1964).
Ello nos lleva a examinar si el registro fue razonable. La tarea requiere explorar tres dimensiones inextricablemente unidas: el objeto, el concepto de motivos fundados y el de razonabilidad.
Primero, el objeto, esto es, el registro, se realizó en un automóvil de motor. Al respecto, en Pueblo v. Acevedo Escobar, 112 D.P.R. 770, 776 (1982) —luego de reiterar que el principio constitucional sobre registros y allanamientos no es absoluto y permite excepciones fundadas en intereses apremiantes— reconocimos que esa “misma doctrina admite —debido a la diferencia conceptual y funcional entre una re-sidencia o estructura (uso y ubicación fijos) y la movilidad y reglamentación de un vehículo de motor, al igual que la flui-dez, rapidez y, en ocasiones, situaciones marginales en que ocurren los acontecimientos— la legalidad de un registro del compartimiento de pasajeros de un vehículo de motor —a diferencia del baúl— sin previa orden de allanamiento. El uso por las vías públicas de un automóvil, la facultad en ley de detener para fines de infracción de las leyes de tránsito y características físicas del medio de locomoción, diluyen la razonable expectativa de privacidad con referencia a otros tipos de propiedad. Si el registro es razonable o no depen-*490derá de los hechos y circunstancias especiales de cada caso, (la atmósfera total’. Pueblo v. De Jesús Robles, 92 D.P.R. 345 (1965). Esta excepción a la doctrina exclusionaria fue recono-cida en la esfera federal desde Carroll v. United States, 267 U.S. 132 (1925); Cady v. Dombrowski, 413 U.S. 433 (1973), y New York v. Belton, 453 U.S. 454 (1981)”. (Énfasis suplido.) Y en Pueblo v. Turner Goodman, supra, señalamos la “dife-rencia constitucional entre hogares y automóviles”.
Segundo, el concepto de motivos fundados —como sinó-nimo de causa probable, Pueblo v. Díaz Díaz, 106 D.P.R. 348, 353 (1977)— no es un férreo producto de un examen o experi-mento a posteriori en el laboratorio aséptico judicial. Tam-poco corresponde al mundo de lo académico. No es teórico ni abstracto, sino esencialmente pragmático. Lo que se le exige al policía son motivos fundados, a saber, razones suficientes o eficaces. Ello excluye certeza matemática y menos evidencia de culpabilidad. A tal efecto la Regla 11 de Procedimiento Criminal, 34 L.P.R.A. Ap. II, exige “tener motivos fundados para creer”. Creer significa “[t]ener por cierta una cosa que el entendimiento no alcanza o que no está comprobada o de-mostrada”. Diccionario de la Lengua Española, 20ma ed., Madrid, Ed. Espasa-Calpe, 1984, T. 1, pág. 395.
En nuestra jurisprudencia ha cristalizado el enfoque que “un funcionario de[l] orden público puede efectuar un arres-to sin la orden correspondiente, entre otros casos, cuando tuviere motivos fundados para creer que la persona que va a ser arrestada ha cometido un delito grave, independiente-mente de que dicho delito se hubiese cometido o no en reali-dad. Regla 11 de Procedimiento Criminal de Puerto Rico, 2 Práctica Forense, pág. 20 (1964). La jurisprudencia enmarca el concepto de ‘motivo fundado’ en la posesión de aquella in-formación y conocimiento que lleven a una persona ordinaria y prudente a creer que el arrestado ha cometido delito. Pueblo v. Cabrera Cepeda, 92 D.P.R. 70,74 (1965); Cepero Rivera *491v. Tribunal Superior, 93 D.P.R. 245, 248 (1966). La conducta del funcionario público se juzga pues en orden al criterio de la persona prudente y razonable, por lo que es necesario con-siderar las circunstancias específicas del arresto para deter-minar su validez”. Pueblo v. Alcalá Fernández, 109 D.P.R. 326, 331-332 (1980); Pueblo v. Lafontaine Álvarez, 98 D.P.R. 75, 81 (1969).
Tercero, el adjetivo razonable viene del latín “rationa-bilis” que significa “arreglado, justo, conforme a razón; 2. ant. racional”. Diccionario de la Lengua Española, op. cit., T. II, pág. 1147. Como tal, es obrar con discernimiento. Versa sobre realidades eminentemente pragmáticas, de ca-rácter relativo y flexible. No es estático. En diferentes épo-cas y momentos conlleva variados significados y grados. Se puede dar sobre situaciones inesperadas, más o menos impe-riosas y urgentes, en qüe la libertad y curso de acción para actuar de diversos modos se reduce notablemente. Lo razo-nable descansa en lo moderado, en la cautela, prudencia, en la acción u omisión. Por ende, la variabilidad en el comporta-miento del ser humano involucrado en todo acto criminoso y los distintos trasfondos del acto (sitio, hora, personas, edades y naturaleza y gravedad) son factores pertinentes para evaluar la razonabilidad de un registro y allanamiento hecho sin orden judicial.
Con esta óptica presente, independientemente de ser un registro válido, incidental a su arresto, notamos que de su faz el sobre que contenía polvo blanco, visible a través de su cubierta plástica y observado por el agente Robles Torres — en unión al movimiento que antes había realizado el conductor Malavé González como de intentar esconder algo— cons-tituyeron suficientes motivos adicionales para el registro válido del piso del automóvil.
*492> h — I
No obstante, al desatender la doctrina jurisprudencial previamente expuesta, y todos los indicadores objetivos y elementos fácticos presentes, se resuelve que era menester la obtención de una orden previa judicial para registrar el piso del automóvil. Como único fundamento, se aduce que Malavé González estaba ya en el automóvil de la Policía. Según dijimos en Pueblo v. De Jesús Cordero, 101 D.P.R. 492, 499 (1973), el argumento está “viciado de bizantinismo”. Se funda en una premisa errónea. Advertimos en su fondo una contradicción. Expliquémosla.
La validez del arresto de la persona de Malavé González y la incautación inicial del objeto presuntivamente delictivo, sólo subsistiría si le atribuimos algún valor jurídico al descu-brimiento hecho por el agente Robles Torres del sobre plás-tico transparente dentro del vehículo. Éste, de su faz, apa-rentaba contener sustancia controlada. Si a ello añadimos los movimientos de Malavé González indicativos de haber ocul-tado algo debajo del asiento, ¿cómo sostener entonces la le-galidad de ese arresto e incautación original y negarle igual consecuencia jurídica para registrar inmediatamente el área próxima en que éste instantes antes se encontraba y había intentado ocultar algo? ¿Por qué detener la investigación contemporánea y razonable en progreso? Nuestro sentido común nos dicta que la conducta de los agentes fue prudente y razonable, consustancial con su labor investigativa. No es-tamos ante un registro “remoto en tiempo y lugar al arres-to”, sino contemporáneo y necesario. Pueblo v. Sosa Díaz, supra, págs. 630-631. ¿Podían los agentes arriesgarse a que allí permaneciera intocada la cocaína o quizás un arma? ¿Por qué ponerles a los agentes la venda de la Dama de la Justicia en sus ojos y paralizar la rápida y eficiente ejecución de una investigación en proceso? ¿No debilita esta interpretación esa labor investigativa? Pueblo v. Ortiz Martínez, 116 D.P.R. *493139 (1985). ¿No tienen ninguna fuerza persuasiva las percep-ciones y experiencia de esos agentes en sus ánimos preve-nidos?
Solamente si hacemos caso omiso a la cronología de he-chos probados podemos refrendar la tesis de que era menes-ter una orden judicial previa. Si admitimos los mismos, la exigencia es irrazonable.
V
En fin, el remedio judicial impuesto —obligar a la Policía a obtener una orden de registro del automóvil que ya tenía bajo su custodia— es forzado e irreal. En casos análogos de registros contemporáneos y justificados, el requerir a la Poli-cía del país la obtención de una orden judicial, el trasladar el vehículo o la opción de dejarlo inmovilizado en las carre-teras, con o sin vigilancia, constituye una norma irrazonable de pobre valor práctico. No sólo expone al vehículo al poten-cial del vandalismo y hurto por terceros, sino a que desapa-rezca cualquier evidencia que contenga. Pueblo v. De Jesús Cordero, supra, pág. 500. En nuestro medio ambiente crimi-noso, es cuestionable que ello sea una solución real y sabia. El sentido común aconseja lo contrario.
El Tribunal Supremo federal ha rechazado imponerle a la Policía el requisito constitucional “de tener disponible el personal y equipo necesarios para transportar vehículos alla-nados a una localización central hasta tanto se obtenga una orden judicial”. (Traducción nuestra.) Arkansas v. Sanders, 442 U.S. 753, 765 (1979). Ello representaría “un gravamen severo, casi imposible” de acatar. íd., pág. 766, esc. 14.
Aparte de lo oneroso, en su proyección futura, la pauta suscita serias interrogantes. En primer lugar, al presumir que la Policía cuenta para toda intervención de este género con los recursos y facilidades, la medida resulta en un doble contrasentido, pues ¿cómo negar su registro pero justificar *494esa remoción sin mandamiento judicial? ¿Qué resulta más gravoso e irrazonable, la sola incautación de la sustancia con-trolada o la proveniente de la remoción total del vehículo?
Al trasladarse el automóvil al cuartel u otro lugar bajo el control de la Policía, ¿sería en grúa o mientras conducía uno de los agentes? ¿Evita —o por el contrario invita— a que se susciten alegaciones y controversias tácticas en torno a la posible introducción subrepticia en el vehículo de otro material delictivo imputable también al ciudadano que está au-sente? Para antes de ese traslado, ¿necesitaría la Policía una orden judicial para examinar sus interiores y realizar un in-ventario de su contenido?
Más aún, si nos concentramos en el caso ante nos, la or-den judicial exigida por el Tribunal, ¿estaría predicada en la observación por los agentes de que Malavé González intentó ocultar algo? De ser esto en la afirmativa, subsisten enigmas inquietantes. Según la interpretación restrictiva de la opi-nión del Tribunal, lo anticipable es que hubiese sido negada. Si se presume lo contrario —que hubiese sido expedida por un magistrado de instancia— ¿satisfaría ello la visión aprio-rística de la mayoría del Tribunal?
La expedición de una orden de registro y su juridicidad tienen que sostenerse en los hechos consignados por un agente ante el magistrado. Su expedición per se no garantiza ni convalida su legalidad. Como cualquiera otra, está sujeta al escrutinio judicial. Si es así, ¿no ha incurrido inadvertida-mente el Tribunal en un lamentable error producto de un razonamiento circular? ¿Qué lógica tiene reconocer que la Policía tenía motivos fundados para realizar el arresto de Malavé González e incautarse de la sustancia sobre el asiento del vehículo, luego inmediatamente negársela para el regis-tro incidental del piso próximo de ese asiento, para después aceptarla por el solo hecho de que lo autorizó un magistrado? Repetimos, su expedición no asegura su validez. Después de *495todo, “[p]ara propósitos constitucionales, no vemos diferen-cia entre, de un lado incautar y retener un vehículo antes de presentarle a un magistrado el asunto sobre causa probable, y del otro, el haberse efectuado inmediatamente un registro sin la orden. Si existe causa probable para el registro, cua-lesquiera de esos cursos de acción son constitucionalmente razonables”. (Traducción nuestra y énfasis suplido.) Chambers v. Maroney, supra, pág. 52.
Por último, en las circunstancias de autos, es también al-tamente objetable la exigencia de la orden judicial previa en vista del tiempo sustancial que de ordinario toma a los agentes del orden público personarse, preparar los docu-mentos necesarios y obtenerla en las concurridas Salas de Investigaciones del Centro Judicial de San Juan o de Carolina. En esta opción, el desgaste de recursos policiacos es evidente e insostenible.
Sostenemos que la opinión del Tribunal revoca sólidos precedentes mediante la aplicación de reglas generales abs-tractas sin considerar todos los hechos probados. El análisis racional “no puede sustituirse con una loa a la Carta de De-rechos. No es cuestión de ser o no ser ‘liberal’, es cuestión de elaborar jurisprudencia de frente a la realidad”. Pueblo v. Tribunal Superior, 91 D.P.R. 19, 45 (1964), opinión disidente del Juez Asociado Señor Rigau.
Por los fundamentos expuestos, revocaríamos la resolu-ción del Tribunal Superior, Sala de Carolina.

 Las propiedades inherentes del polvo de hornear son inocuas. Sin embargo, su apariencia externa se asemeja al polvo de cocaína. Curiosamente, la cualidad inofensiva del polvo de hornear desaparece al percatarnos de que es un ingrediente que se usa para preparar el peligroso crack. Editorial on File, Vol. 17, No. 15 (August 1-15, 1986), pág. 918.


 En esa situación el policía puede arrestar a todo conductor no autorizado. No así si está autorizado, a quien sólo puede expedirle una citación a cambio de entregar la licencia.